In a proceeding to invalidate petitions designating the respondents-respondents as candidates in the Conservative Party Primary Election to be held on September 10,1981 for the public offices of Supervisor, Councilmen et al., for the Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 20, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P.J., Hopkins, O’Connor and Weinstein, JJ., concur.